         BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 1 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 PageEXHIBIT
                                                        1 of 50 I


                  ESTADO LIBRE ASOCIADO DE PUERTO RICO
                     TRIBUNAL DE PRIMERA INSTANCIA
                       SALA SUPERIOR DE BAYAMÒN


     FAUSTINO XAVIER BETANCOURT
                 COLÓN                                             CIVIL NÚM:
            Parte Peticionaria

                        v.
                                                                  SOBRE:
      CAPARRA HILLS, LLC, PARTY                             PETICIÓN DE ORDEN
     CITY OF P.R., INC., FULANOS DE
               TAL 1-100
            Parte Peticionada


           PETICIÓN DE ORDEN DE INTERDICTO PERMANENTE
                (No se incluye solicitud de Interdicto Preliminar)

 AL HONORABLE TRIBUNAL:

        Comparece la parte peticionaria, Faustino Xavier Betancourt Colón (en

 adelante, "Parte Peticionaria" o “Betancourt Colón”), a través de la representación

 legal que suscribe, y solicita un interdicto permanente al amparo de 42 U.S.C. §

 12188 debido al incumplimiento de CAPARRA HILLS, LLC, PARTY CITY OF

 P.R., INC. haciendo negocios como Party City y fulanos de tal 1-100 (en adelante,

 "Parte Peticionada con las disposiciones del Título III de la ley federal conocida

 como American with Disabilities Act, 42 U.S.C. § 12181 et seq. (en adelante nos

 referimos al estatuto federal como “Ley ADA”)1 y violaciones a la Sección 504 del

 Rehabilitación Act, 29 U.S.C. § 794. Se solicita un interdicto permanente, daños

 nominales,2 daños compensatorios y otros remedios al amparo de la Sección 504 del

 Rehabilitación Act, 29 U.S.C. § 794.

 1 El Título III de la Ley ADA obliga a todas las entidades privadas y facilidades comerciales que
 brindan servicios al público. La obligación impuesta por el Título III consiste en no discriminar en
 el ofrecimiento de dichos servicios hacia las personas con impedimentos en el disfrute igual y
 pleno de los bienes, servicios y facilidades, privilegios, ventajas o acomodos en cualquier lugar de
 acomodo público. El enlace oficial del gobierno de los Estados Unidos con información sobre
 Titulo II/III de Ley ADA es: http://www.ada.gov/
 2
   Los daños nominales se solicitan al amparo de lo resuelto por el Tribunal Supremo de los
 Estados Unidos el 8 de marzo de 2021 en el normativo Uzuegbunam v. Preczewski,
 Uzuegbunam v. Preczewski, 592 U.S. ___ (2021), 2021 WL 850106 (March 8, 2021).

                                                  1
          BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 2 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 2 of 50


              EL LUGAR DE ACOMÓMO PÚBLICO EN CUESTIÓN

 1.     Esta es una acción que busca remediar la discriminación ilegal en un lugar de

 acomodo público3 establecido y conocido en el lugar que se menciona a

 continuación:

                              PARTY CITY
      DIRECCIÒN: C-22 GONZÁLEZ GIUSTI, SAN PATRICIO, GUAYNABO,
                         PR 00968, PUERTO RICO
           COORDENADAS: 18.40578429125131, -66.105192613492
                        TELEFONO: (787) 781 3605

 (en adelante, nos referiremos a este lugar como "la Propiedad" o el "lugar de

 acomodo público").

                               NECESIDAD DE LA ACCIÒN

 2.     Esta Petición de interdicto permanente es necesaria por lo siguiente:

        a) La Parte Peticionada no procuró la eliminación de barreras arquitectónicas;

        b) La Parte Peticionada mantiene en el lugar de acomodo público barreras

            arquitectónicas en violación de la ADA y a las Guías de Diseño Accesible

            promulgadas por el Departamento de Justicia de los Estados Unidos, las

            cuales puede ser accedidas a través del siguiente enlace oficial:

            https://www.ada.gov/2010ADAstandards_index.htm




 3
   El término "public accommodation" o lugar de acomodo público, 42 U.S.C. 12181(7), se define
 como entidades privadas cuyas operaciones afectan el comercio y específicamente se mencionan
 los siguientes lugares a modo de ejemplificar lo que es un lugar de acomodo público: hoteles,
 moteles, hospederías, restaurantes, barras, otros establecimientos que sirvan comida o bebidas,
 cines, teatros, salas de conciertos y presentaciones, estadios, lugares para exhibiciones o
 entretenimiento, auditorios, centros de convenciones, salas de presentaciones, lugares de
 congregación, panaderías, tienda de comestibles, tiendas de ropa, tiendas de herramientas, centros
 comerciales, otros establecimientos de ventas o renta, lugares de lavado ("laundromat"), secado
 (dry-cleaning), bancos, barberías, salones de belleza, agencias de viaje, servicios de reparación de
 zapatos, funerarias, estaciones de gasolina, oficina de un contable o abogado, farmacias, oficinas
 de seguros, oficina de profesionales de la salud, hospitales, otros establecimiento de servicios, un
 terminal o estación utilizado para transportación pública, museos, librerías, galerías, otros lugares
 donde haya exhibiciones públicas o colecciones, parques, zoológicos, parques de diversión y otros
 lugares de recreación, centro de cuido de infantes ("nursery"), escuelas elementales, secundarias,
 universidades, o escuelas post-graduadas privadas o cualquier otro lugar se provea educación,
 centro de cuido de niños, centro de cuido de "seniors", refugios de personas sin hogar, lugares
 donde se da comida, agencias de adopción, o cualquier otro establecimiento donde se dan servicios
 sociales, gimnasios, spas de salud, boleras, lugares de golf y otros lugares de ejercicio y recreación.



                                                   2
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 3 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 3 of 50


       c) La Parte Peticionaria visitó el lugar de acomodo público y allí encontró

           personalmente barreras arquitectónicas que se relacionan con su

           discapacidad;

       d) La Parte Peticionaria se (i) encuentra en inminente riesgo de encontrar las

           barreras arquitectónicas o (ii) sería fútil regresar al lugar de acomodo

           público en este momento ya que constituiría un riesgo a la seguridad

           personal de la Parte Peticionaria o equivaldría a someterse a una condición

           o situación desagradable, humillante y discriminatoria;

       e) La parte peticionaria tiene la intención presente de poder disfrutar los

           bienes, privilegios, servicios que están disponibles en el lugar de acomodo

           público una vez las barreras arquitectónicas sean removidas en su

           totalidad. Sin embargo, la Parte Peticionaria se reserva el derecho de

           regresar al lugar de acomodo público en cualquier momento antes de que

           se remuevan las barreras arquitectónicas, aunque ello represente someterse

           a condiciones peligrosas o discriminatorias, con el fin de buscar, identificar

           y denunciar el discrimen.

                            LA PARTE PETICIONARIA

 3.    La Parte Peticionaria es una persona que sufre de una discapacidad física o

 mental que limita sustancialmente varias de sus actividades cotidianas principales.

 La discapacidad física es: insuficiencia cardiaca (congestive heart failure, 20%

 heart function), hidrocefalia, anormalidades del pie, obesidad. Estas condiciones o

 “impairments” limitan sustancialmente al señor Betancourt Colon, dicha

 discapacidad física limita sustancialmente (en comparación con la mayoría de la

 población) al menos una de las siguientes actividades principales cotidianas o del

 diario vivir: cuidarse a sí mismo, realizar tareas manuales, ver, oír, comer, dormir,

 caminar, estar de pie, , levantar objetos, inclinarse, hablar, respirar, aprender, leer,

 concentrarse, pensar, comunicarse, trabajar y otras que enciclopedias, diccionarios


                                            3
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 4 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 4 of 50


 y tratados médicos autoritativos han relacionado con la discapacidad antes

 mencionada.

 4.    La parte Peticionaria tiene un "disability", según definido por la Ley ADA. 42

 U.S.C. § 12102(1)(A).

 5.    Como se mencionó, El Departamento de Transportación y Obras Públicas del

 Gobierno de Puerto Rico (DTOP) ha expedido para beneficio señor Betancourt

 Colón un rótulo removible de personas con impedimento físico, de modo que la Parte

 Peticionaria pueda utilizar el rótulo para estacionarse en estacionamientos

 identificados como accesibles o "de impedido". El rótulo removible no tiene que ser

 utilizado en un vehículo especifico ni tiene que ser utilizado en un vehículo de motor

 inscrito a favor de la parte Peticionaria. La Parte Peticionaria tiene derecho a utilizar

 el rótulo removible expedido por DTOP en cualquier vehículo, ya sea uno propio,

 un familiar, un amigo o un vehículo que haya abordado de manera incidental. La

 Parte Peticionaria tiene derecho legal a utilizar estacionamientos designados como

 accesibles o "de impedidos" en esta jurisdicción sin importar el vehículo de motor

 en el que se encuentre abordo.

                              LA PARTE PETICIONADA

 6.    La Parte Peticionada está integrada por las siguientes personas naturales o

 jurídicas:

         i.    CAPARRA HILLS, LLC: Esta persona jurídica es titular, arrendador

               de la Propiedad que se identifica en el primer párrafo de esta petición.

         ii.   PARTY CITY OF P.R., INC.: Esta persona jurídica es arrendataria u

               operadora de la Propiedad que se identifica en el primer párrafo de esta

               petición.

        iii.   Fulanos de Tal 1-100. Estas personas naturales o jurídicas desconocidas

               son titulares, arrendadores, arrendatarios y operadores de la Propiedad

               que se identifica en el primer párrafo de esta petición. Ya que la


                                            4
         BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 5 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 5 of 50


              identidad de estos se desconoce en estos momentos, se enmendará la

              Petición a los fines de acumularlos a este procedimiento civil. En esta

              Petición, el término "Parte Peticionaria" incluye también a todos los

              peticionados desconocidos identificados con el nombre ficticio "Fulano

              de Tal 1-100".

                       JURISDICCIÓN Y COMPETENCIA

 9.     De este procedimiento civil ser en removido al Tribunal de Distrito de los

 Estados Unidos, se invocada jurisdicción sobre la materia de conformidad con 28

 U.S.C. §§ 1331 y 1343 (a)(3) y (a)(4) por violaciones de la ADA.

 10.    El Tribunal de Primera Instancia tiene jurisdicción original para dilucidar

 controversias que surgen al amparo del Título III de la American with Disabilities

 Act y la Rehabilitation Act.

 11.    Esta acción civil ha sido presentada ante el foro judicial que ostenta la

 competencia toda vez que la Propiedad en controversia está ubicada en esta región

 judicial.

                                      HECHOS

 12.    La Propiedad es un lugar de acomodo público según definido por la Ley ADA,

 42 U.S.C. 12181(7) y es un lugar abierto al público y cuya operación afecta el

 comercio. La Propiedad no es residencial, no es un club privado ni es una iglesia.

 13.    La Parte Peticionaria es residente de Puerto Rico. Su dirección es: RES Los

 Lirios, 11 Calle Teresa Jornet, Edificio 12, Apartamento 34, San Juan (Cupey),

 Puerto Rico. Su número de teléfono es: (787) 348-7280.

 14.    La Parte Peticionaria es residente de Puerto Rico y vive muy cerca la

 Propiedad en vehículo de motor.

 15.    La parte peticionaria visitó la Propiedad para eso del 15 de mayo de 2021 y

 encontró barreras que interfirieron con la capacidad de la Parte Peticionaria para usar

 y disfrutar los bienes, servicios, privilegios y acomodos ofrecidos en la Propiedad.


                                           5
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 6 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 6 of 50


 16.   Además, y de manera totalmente independiente a lo anterior, la Parte

 Peticionaria invoca legitimación como persona que tiene la intención de regresar a

 la Propiedad con el propósito expreso de buscar e identificar barreras arquitectónicas

 que haya en la Propiedad en el futuro. El fin de la búsqueda e identificación de las

 barreras arquitectónicas será con el fin de: (1) denunciar barreras adicionales que se

 encuentren en el futuro; (2) verificar el cumplimiento o no cumplimiento de

 cualquier orden que dicte este tribunal sobre eliminación de barreras arquitectónicas.

 Se alega afirmativamente la existencia de legitimación activa como tester de

 derechos civiles, según alegado en este párrafo, conforme a la norma vinculante en

 esta jurisdicción establecida en Suarez-Torres v. Panadería y Repostería España,

 Inc., No. 18-1618 (1st Cir. Feb. 17, 2021), donde se estableció que no es necesario

 que una persona con discapacidades sea un "cliente bona fide" del lugar de acomodo

 público para tener standing para reclamar derechos bajo ADA. Un tester de derechos

 civiles es una persona que tiene la intención especifica de buscar, identificar y

 denunciar el discrimen, aunque ellos representen someterse al discrimen o a

 condiciones poco seguras. En Suarez-Torres v. Panadería y Repostería España, Inc.,

 el Primer Circuito estableció inequívocamente la existencia de legitimación activa

 de tester al determinar:

       Panaderia España contends that, as testers, appellants are unable to establish
       an injury because their only motivation in visiting the bakery was to detect
       ADA violations.

       We have not previously addressed the impact of a plaintiff's status as a "tester"
       on her ability to establish standing under the ADA. However, the circuits that
       have considered this issue have uniformly concluded that an individual's
       "tester" status does not defeat standing. As the Eleventh Circuit explained in
       Houston v. Marod Supermarkets, Inc., the ADA guarantees the right of any
       individual to be free from "disability discrimination in the enjoyment of
       [public places of accommodation] regardless of [the individual's] motive for
       visiting the facility." 733 F.3d at 1332. Congress did not limit the protections
       of the ADA to "clients or customers" or otherwise impose a bona fide visitor
       requirement. Id. at 1332-34 (contrasting 42 U.S.C. §§ 3604(a), and
       12182(b)(1)(A)(iv), which do contain such requirements). Hence, such
       limitations should not be read into the ADA. Id. We agree with this analysis.
       Accordingly, we conclude that appellants' status as testers does not defeat


                                           6
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 7 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 7 of 50


       standing.

 Suarez-Torres v. Panadería y Repostería España, Inc., No. 18-1618 (1st Cir. Feb. 17,

 2021) (citas internas omitidas) (énfasis nuestro).

 17.   Se incorpora y se hace formar parte de esta demanda el ANEJO A, es una

 alegación suplementaria que es producto de una investigación realizada por el señor

 Faustino Betancourt durante la última visita realizada a la Propiedad. Las imágenes

 que se presentan a continuación constatan el estado histórico de las instalaciones de

 Party City una breve relación causa-daño.

 18.   Así mismo se incorpora y se hace formar parte de esta demanda el ANEJO B,

 es una alegación suplementaria que es producto de una investigación conforme a la

 Regla 9.1 de las Reglas de Procedimiento Civil de Puerto Rico, la cual impone un

 deber de investigación razonable a todos los abogados. Las imágenes que se

 presentan a continuación constatan el estado histórico de las instalaciones de la Party

 City una breve relación causa-daño.

 19.   Además se incorpora y se hace formar parte de esta demanda el ANEJO C, es

 una alegación adicional dentro de la cual adjunto documento oficial expedido por El

 Departamento de Transportación y Obras Públicas del Gobierno de Puerto Rico

 (DTOP), que acredita al señor Faustino Betancourt como beneficiario de los

 privilegios otorgados a las personas con discapacidad, tanto para el estacionamiento,

 descuentos, filas expresas designadas para los discapacitados, entre otros.

 20.   En su capacidad de cliente bona fide, la Parte Peticionaria se ha sentido, y se

 siente al día de hoy, disuadida o desalentada de visitar la Propiedad porque tiene

 conocimiento de las barreras ilegales que limitan e interfieren con su acceso a la

 Propiedad. La Parte Peticionaria sabe que sería inútil enfrentar estas barreras porque

 enfrentarlas equivale a someterse a una situación humillante, discriminatoria y

 peligrosa. Todas barreras aquí descritas están directamente relacionadas con la

 discapacidad de la Parte Peticionaria e interfieren su completo y acceso igual acceso.


                                           7
         BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 8 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 8 of 50


 No obstante, a pesar de sentirse disuadida, tiene la intención de regresar para buscar,

 identificar y denunciar el discrimen que existe en esa Propiedad.

 21.    A base de sus observaciones personales, y a base de su experiencia como

 persona con limitaciones que ha visto cientos de lugares accesibles y no accesibles

 a través de su vida, la Parte Peticionaria alega afirmativamente que existen las

 siguientes barreras arquitectónicas de diseño en la Propiedad relacionadas a su

 discapacidad y sus limitaciones de movilidad:

                        Acceso Desde Afuera de la Propiedad:
                      Estacionamiento, Ruta de Acceso y Entrada

 a)     En cuanto a estacionamientos, no hay el número requerido de

        estacionamientos accesibles. ADAAG 1991 § 4.1.2; ADAAG 2010 § 208.2.

        Posibles soluciones: reconfigurar el estacionamiento mediante la utilización

        de pintura.

 b)     El estacionamiento no recibe un mantenimiento adecuado para que se

        mantenga en "condición operable" en violación a 28 C.F.R. § 36.211(a). Por

        ejemplo, el mantenimiento del área de estacionamiento ha sido pobre,

        inconsistente y en incumplimiento con la reglamentación aplicable.

 c)     En cuanto a estacionamientos, no se cumple el requisito de que al menos un

        estacionamiento que cumpla con las especificaciones técnicas y dimensiones

        de la categoría "van".4         ADAAG 1991 § 4.1.2 (b); ADAAG 2010 §

        208.2. Tampoco se cumple con el requisito de que una sexta parte de los

        estacionamientos accesibles tengan las dimensiones de categoría "van". Id.

        Posibles soluciones: reconfigurar el estacionamiento mediante la utilización

        de pintura.

 d)     La configuración y dimensiones de los estacionamientos accesibles es


 4
   La ADAAG ni la legislación estatal requiere que una persona con discapacidades tenga una van
 o camioneta para estacionarse en dichos estacionamientos clasificados por la ADAAG como
 "Van". Tiene que haber, y se tiene derecho a utilizar, todos los estacionamientos accesibles que
 requiere la ADAAG.

                                                8
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 9 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 9 of 50


      sustancialmente inconsistente con los requisitos de reglamentación aplicable.

      ADAAG 2010 § 502.2, 502.3. Posibles soluciones: reconfigurar el

      estacionamiento mediante la utilización de pintura.

 e)   La configuración y dimensiones de los espacios adyacentes a los

      estacionamientos es sustancialmente inconsistente con los requisitos de la

      reglamentación aplicable. ADAAG 2010 § 502.2, 502.3., 503.3.3. Posibles

      soluciones: reconfigurar el estacionamiento mediante la utilización de pintura.

 f)   Los espacios adyacentes a los estacionamientos no conectan con una ruta

      accesible. ADAAG 2010 § 502.3. Posibles soluciones: reconfigurar los

      estacionamientos de forma tal que el pasillo accesible (access aisle) conecte

      con la ruta accesible.

 g)   El posicionamiento de la rotulación de             los estacionamientos es

      sustancialmente inconsistente con la reglamentación aplicable. ADAAG 2010

      § 502.6. Posibles soluciones: colocar rotulación a la altura y en la posición

      requerida por la reglamentación.

 h)   La ruta de acceso hacia la entrada accesible desde los estacionamientos no

      tiene 36" pulgadas de ancho. ADAAG 2010 § 403.5.1. Posibles soluciones:

      remover objetos que reducen el espacio; ampliar el ancho de la ruta de acceso.

 i)   La entrada no cumple con los requisitos de la reglamentación aplicable. En

      cuanto a las entradas que no son accesibles, estas no tienen letreros que

      indiquen la ubicación de la entrada accesible. ADAAG 2010 § 216.6 Hay

      entradas accesibles y no accesibles, pero las entradas accesibles no tienen el

      símbolo internacional de impedido identificándolas. ADAAG 2010 § 216.6.

      Posibles soluciones: hacer todas las entradas accesibles y/o colocar la

      rotulación requerida por la reglamentación aplicable.

         Acceso Adentro de la Propiedad: Acceso a Bienes y Servicios

 j)   Los pasillos, góndolas, filas o caminos --ya sea para mirar los productos,


                                         9
          BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 10 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 10 of 50


         acceder áreas de servicios, áreas de venta o pago, o cada tipo de mostrador de

         servicio y venta-- no tienen un espacio de al menos 36" que permita la

         movilidad adecuada dentro de la Propiedad de manera sustancialmente

         inconsistente con la reglamentación aplicable. ADAAG 2010 § 403.5.1 (véase

         ilustración abajo). Posibles soluciones: reubicar los objetos para hacer

         espacio. Véase por su valor persuasivo y referencias a los estándares

         aplicables el caso Lieber v. Macy's West, Inc., 80 F. Supp. 2d 1065 (N.D. Cal.

         1999) (caso que discute las normas aplicables a la ubicación de la mercancía

         y objetos dentro de la conocida tienda Macy's de Unión Square en San

         Francisco, California. 5 El propósito esencial de la reglamentación es que haya

         espacios disponibles para que las personas con discapacidades tengan igual

         oportunidad de moverse a través del local).

 k)      Hay mostradores de servicios, pero la configuración y dimensiones son

         sustancialmente inconsistentes con la reglamentación aplicable. ADAAG

         1991 § 7.2 ADAAG 2010 §§ 904.3.1 (requiriendo que haya una porción del

         mostrador que sea 36" de alto por 36" de ancho), 904.4 (requiriendo que la

         parte accesible del counter sea de la misma profundidad que la parte no

         accesible), 904.4, 904.1 (requiriendo un espacio mínimo para acercamiento

         paralelo u horizontal al mostrador), 306.2.2, 306.2.4, 306.3.1 (requiriendo un

         espacio debajo del mostrador cuando el diseño del mostrador es para

         acercamiento frontal). Posibles soluciones: bajar una sección del mostrador,

         ampliar una sección del mostrador, remplazar el mostrador, ampliar la

         profundidad del mostrador, reconfigurar espacios para permitir acercamiento

         paralelo o frontal, reconfigurar mostrador para dar el espacio requerido debajo



  5
    La zona debe su nombre debido a que en su momento fue un punto de encuentro y apoyo para
  Ejército de la Unión durante la Guerra Civil. Hoy día la plaza está rodeada de tiendas por
  departamento y tiendas de regalo para los locales y miles de turistas que visitan el área de la bahía
  de San Francisco.

                                                   10
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 11 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 11 of 50


      del mostrador en casos de diseño para acercamiento frontal.

 l)   Hay mostradores donde se espera que la persona alcance por iniciativa

      propia (self-service) materiales, objetos o bienes que están disponibles para

      todas las personas, pero esos materiales, objetos o bienes están fuera de

      alcance ya que están ubicados a más de 48" del suelo y el mostrador es

      sustancialmente incompatible con los requisitos de la reglamentación

      aplicable. ADAAG 2010 §§ 904.5.1, 308.3.1, 308.3.1, 308.3.2, 308.2.1,

      904.5.1, 904.5.1, 904.5.2. Posibles soluciones: colocar los objetos en otro

      lugar, sustituir el mostrador o bajar la altura del mostrador.

                           Acceso a Baño de la Propiedad

 m)   Los baños que no son accesibles carecen de la rotulación que exige la

      reglamentación aplicable. ADAAG 2010 §216.8, 206.2.4.                 Posibles

      soluciones: colocar la rotulación a la altura y en el posicionamiento correcto.

      Nótese que la rotulación debe cumplir además con los requisitos para que sea

      accesible a las personas con discapacidades visuales.

 n)   Se provee un baño para una persona a la vez, y la puerta abre hacia

      adentro del cuarto, pero el área adyacente al inodoro no tiene el espacio de

      30" x 48" adyacente a la puerta. ADAAG 2010 § 603.2.3.                Posibles

      soluciones: modificar la puerta para que abra hacia afuera (si ello puede

      hacerse sin violar otras reglamentaciones); ampliar el espacio interior del

      baño; reposicionar los objetos del baño; reconfigurar el baño para proveer el

      máximo espacio posible.

 o)   En cuanto al lavamanos, el espacio alrededor del lavamanos es

      sustancialmente inconsistente con la reglamentación aplicable. ADAAG 2010

      § 606.2. Posibles soluciones: ampliar el espacio alrededor del lavamanos;

      reubicar objetos que se pueden mover.

 p)   En cuanto al lavamanos, la altura del lavamanos es sustancialmente


                                          11
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 12 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 12 of 50


      inconsistente con la reglamentación aplicable. ADAAG 2010 §§ 606.3,

      606.3.3, 306.3.3 (altura en el espacio del área de pies). Posibles soluciones:

      reposicionar la altura del lavamanos; cambiar el lavamanos.

 q)   En cuanto al lavamanos, la parte de abajo del lavamanos no está configurada

      para evitar el contacto con los objetos que están debajo del lavamanos.

      ADAAG 2010 § 605.5. Posibles soluciones: modificar el área debajo del

      lavamanos para que no haya contacto entre piernas o rodillas y los objetos que

      están debajo del lavamanos.

 r)   En cuanto al lavamanos, el grifo no tiene una configuración que permite su

      operación sin tener que apretar fuerte, torcer o girar la muñera. ADAAG 2010

      § 606.4. Posibles soluciones: sustituir el grifo.

 s)   En cuanto al área del inodoro, el espacio provisto alrededor del inodoro es

      sustancialmente inconsistente con la reglamentación aplicable. ADAAG 1991

      § 4.22; ADAAG 2010 § 604.3.1, 604.8.1.1. Posibles soluciones: ampliar el

      baño; mover objetos para ampliar espacio).

 t)   En cuanto al área del inodoro, la altura del inodoro medida desde la

      superficie es sustancialmente inconsistente con la reglamentación aplicable.

      ADAAG 2010 § 604.4. Posibles soluciones: ajustar la altura del inodoro;

      reemplazar el inodoro.

 u)   En cuanto al área del inodoro, la configuración existente en la pared al lado y

      detrás del inodoro es sustancialmente inconsistente con la reglamentación

      aplicable. ADAAG 2010 §§ 604.5.1, 609.4., 609.3, 604.5.2, 609.4, 609.6.

 v)   En cuanto a los pasamanos alrededor del inodoro, tanto al lado ("side grab

      bar") como detrás ("rear grab bar") del inodoro, la configuración existente en

      la pared al lado y detrás del inodoro es sustancialmente inconsistente con la

      reglamentación aplicable a los pasamanos. ADAAG 2010 §§ 604.5.1, 609.4.,

      609.3, 604.5.2, 609.4, 609.6. Posibles soluciones: colocar y posicionar


                                          12
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 13 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 13 of 50


        pasamanos de manera consistente con la reglamentación citada.

  22.   Las barreras identificadas en el párrafo anterior son solo aquellas que la Parte

  Peticionaria conoce personalmente a base de su experiencia y sentido común como

  persona con discapacidades, no a base de pruebas científicas o periciales. La

  totalidad de las barreras existentes en la Propiedad, incluyendo las encontradas y

  otras no descubiertas al momento, son la causa del daño legal de la Parte

  Peticionaria, es decir, la falta de acceso completo, libre y espontaneo a la Propiedad.

  Por esto, es la intención de la Parte Peticionaria utilizar los mecanismos de

  descubrimiento de prueba para buscar, identificar y señalar todas aquellas barreras

  arquitectónicas relacionadas con la discapacidad de la Parte Peticionaria para que el

  acceso a la Propiedad sea completo e igualitario. Luego de identificadas las barreras,

  la Parte Peticionaria se propone solicitar al tribunal enmendar las alegaciones para

  conformar las mismas a la prueba descubierta sobre violaciones a la ADAAG ahora

  desconocidas.

  23.   La Parte Peticionaria se ha visto desalentada, y al presente se siente

  desalentada, de visitar la Propiedad porque la Parte Peticionaria sabe que los bienes,

  servicios, acomodos, privilegios, ventajas y facilidades de la Propiedad no puede ser

  accedidas sin que la Parte Peticionaria se someta nuevamente al discrimen. La Parte

  Peticionaria conoce los bienes y servicios ofrecidos en la Propiedad, y regresará a la

  Propiedad una vez que se eliminan las barreras.

  24.   Los peticionados sabían, o debían saber, que la Propiedad era y es inaccesible;

  que las condiciones la Propiedad violan la ley federal e interfieren (o niegan) el

  acceso a los discapacitados. Además, los peticionados tienen los recursos financieros

  para eliminar estas barreras de la Propiedad (sin mucha dificultad o gasto), y hacer

  que la Propiedad sea accesible para la Parte Peticionaria. Hasta la fecha, sin

  embargo, la Parte Peticionada se niega a eliminar esas barreras.

  25.   La Parte Peticionada ha poseído y disfrutado de suficiente control y autoridad


                                            13
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 14 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 14 of 50


  para modificar la Propiedad para eliminar barreras y cumplir con la reglamentación

  federal aplicable. La Parte Peticionada no ha eliminado tales barreras y no ha

  modificado la Propiedad para cumplir con los estándares de accesibilidad

  aplicables. La Parte Peticionada, de manera intencional, ha mantenido la Propiedad

  en su estado actual y se ha abstenido intencionalmente de alterar la Propiedad para

  que cumpla con los estándares de accesibilidad.

  26.   La Parte Peticionaria alega afirmativamente que la presencia contínua de

  barreras en la Propiedad es tan obvia y abierta que establece la intención

  discriminatoria de la Parte Peticionada. La naturaleza de las desviaciones a los

  estándares federales no sugiere incumplimiento con la reglamentación debido a mera

  negligencia o un error humano. El incumplimiento existente es tan sustancial que es

  obvio para un observador casual de inteligencia promedio que no tiene pericia en los

  estándares de diseño accesible o que no tiene experiencia con barreras

  arquitectónicas por no tener una discapacidad. Es a base de esto que la Parte

  Peticionaria cree, y por tanto alega afirmativamente, que la intención discriminatoria

  incluye la negativa consciente y ponderada de no adherirse a normas de construcción

  relevantes; el menosprecio hacia los planos de construcción y permisos emitidos

  para la Propiedad; la decisión concienzuda de mantener el diseño arquitectónico (tal

  como existe actualmente) en la Propiedad; la decisión de no eliminar las barreras

  arquitectónicas mantenerla en estado de incumplimiento motivado por fines de

  lucro. Se alega afirmativamente que la Parte Peticionada ha querido mantener una

  competencia desleal con sus competidores al no invertir dinero en cumplir con el

  mandato federal a pesar de que sus competidores si tienen que invertir en

  cumplimiento, lo que afecta a otros actores económicos.                Las barreras

  arquitectónicas en la Propiedad no son interrupciones aisladas (o temporales) de

  acceso por mantenimiento o reparaciones.

  27.   Basado en el incumplimiento histórico de la Parte Peticionada con la


                                           14
         BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 15 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 15 of 50


  ADAAG, la Parte Peticionaria cree, y por lo tanto alega, que la Parte Peticionada no

  tiene políticas, procedimientos o documentos internos en relación a esfuerzos de

  cumplimiento de ADA en la Propiedad.

                         PRIMERA CAUSA DE ACCIÓN
                        American with Disabilities Act de 1990

  28.    La Parte Peticionaria incorpora las alegaciones contenidas en los párrafos

  anteriores.

  29.    El Título III de la ley ADA dispone esencialmente que ningún individuo será

  tratado de manera desigual por razón de discapacidad en el pleno y equitativo

  disfrute (o uso) de bienes, servicios, instalaciones, privilegios y acomodos ofrecidos

  por cualquier persona ya sea titular, arrendador, arrendatario u operador de un lugar

  de acomodo público. 42 U.S.C. § 12182 (a).

  30.    La Parte Peticionada discriminó contra la Parte Peticionaria al negarle un

  disfrute y acceso pleno e igual a los bienes, servicios, privilegios y acomodos de la

  Propiedad durante cada visita y cada ocasión en que la Parte Peticionaria decidió no

  visitar el lugar.

  31.    La Ley ADA establece diferentes estándares dependiendo de cuándo se

  construyó la estructura física y si la instalación ha sido alterada desde el 26 de enero

  de 1992. 28 CFR §§ 36.401, 36.402. Las propiedades "existentes" antes del 26 de

  enero de 1992 tienen que eliminar las barreras de acceso de las personas con

  discapacidades cuando la eliminación sea "fácilmente alcanzable". 42 U.S.C. §

  12182 (b) (2) (A) (iv); 28 CFR § 36.304. Estructuras diseñadas y construidas para

  ser ocupadas por primera vez después del 26 de enero de 1993 deben ser accesibles

  para personas con discapacidades a menos que la entidad pueda demostrar que es

  "estructuralmente poco práctico". 42 USC § 12183 (a). Finalmente, las alteraciones

  posteriores al 26 de enero, 1992 debe hacerse para garantizar que, en la "máxima

  extensión posible", las porciones alteradas de las instalaciones sean accesibles. 28



                                            15
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 16 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 16 of 50


  CFR § 36.402 (a) (1).

  32.   Los estándares de diseño, ADAAG, se publicaron por primera vez en 1991 y

  están codificados en 28 CFR Parte 36, Apéndice A ("ADAAG de 1991"). Los más

  recientes estándares de diseño ADA fueron publicado por primera vez en 2010 y se

  codificaron en 28 CFR Parte 36, Subparte D (La ADAAG de 2010). Ambas normas

  están disponibles en www.ada.gov.          Todas las construcciones nuevas y

  modificaciones comenzadas el 15 de marzo de 2012 o después deben cumplir con la

  ADAAG de 2010.

  33.   La Parte Peticionaria cree que la Propiedad fue diseñada para ser ocupada por

  primera vez después del 26 de enero de 1993. Ver 28 CFR § 36.401.

  34.   La Parte Peticionaria cree que la Propiedad está ubicada en un lugar que fue

  construído después del 26 de enero de 1993. Ver 28 CFR § 36.401.

  35.   La Parte Peticionaria cree que la Propiedad fue "alterada" luego del 26 de

  enero de 1993. El término "alterada" o "alteraciones" incluye, pero no se limita a,

  remodelación, renovación, rehabilitación, restauración histórica, cambios o

  reordenamiento en partes o elementos estructurales, cambios o reordenamiento en la

  configuración de paredes y cambios en los mostradores, mesas u objetos dentro de

  la Propiedad.

  36.   En la alternativa, si la Propiedad no fue diseñada y construída para ser ocupada

  por primera vez después de 26 de enero de 1993, la Propiedad es una instalación

  existente en cuyo caso hay una obligación de eliminar barreras arquitectónicas que

  afectan a las personas con discapacidad en la medida que la eliminación sea

  "fácilmente alcanzable". 42 USC § 12182 (b) (2). La ley ADA establece que, al

  evaluar si la eliminación de barreras es "fácilmente alcanzable ", los factores a

  considerar incluyen los" recursos "de la instalación, 42 USC § 12181 (9) (b), que

  incluye "los recursos financieros generales de cualquier empresa matriz o entidad ",

  28 CFR § 36.104. Si la Parte Peticionada sostiene que no tiene los recursos


                                           16
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 17 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 17 of 50


  financieros a modo de defensa afirmativa para excusar su incumplimiento, la Parte

  Peticionaria no acepta dichos pretextos y se propone utilizar los mecanismos de

  descubrimiento de prueba conforme a 28 C.F.R. § 36.104.

   NO ELIMINAR LAS BARRERAS EN UNA INSTALACIÓN EXISTENTE

  37.   La ADA prohíbe específicamente no eliminar las barreras arquitectónicas en

  instalaciones existentes cuando tal eliminación es fácilmente alcanzable. 42 USC §

  12182 (b) (2) (A) (iv); 28 C.F.R. § 36.104.

  38.   Cuando una entidad puede demostrar que la eliminación de una barrera no se

  puede lograr fácilmente, esa entidad tiene que procurar que los bienes, servicios,

  privilegios y acomodos se hagan disponibles mediante mecanismos alternos, si estos

  métodos son fácilmente alcanzables. § 12182 (b) (2) (A) (v).

  39.   Aquí, la parte Peticionaria alega que la Parte Peticionada puede eliminar

  fácilmente las barreras arquitectónicas en la Propiedad sin mucha dificultad o gasto,

  y que la Parte Peticionada viola la ley ADA al no eliminar esas barreras, cuando

  fácilmente podía y puede hacerlo.

  40.   En la alternativa, si no es "fácilmente alcanzable" para la Parte Peticionada

  eliminar las barreras arquitectónicas, la Parte Peticionada violó la ADA al no hacer

  disponibles sus servicios a través de métodos alternativos que fuesen fácilmente

  alcanzables.

                         NO DISEÑAR Y CONSTRUIR
                        UNA INSTALACIÓN ACCESIBLE

  41.   La Propiedad fue diseñada y construída (o ambos) después del 26 de enero de

  1992 - activando los requisitos de acceso bajo el Título III de la ADA y la

  reglamentación promulgada por el Departamento de Justicia de los Estados Unidos.

  42.   La Parte Peticionada violó la ley ADA al diseñar y construir (o ambos) la

  Propiedad en una manera que no era fácilmente accesible para el público con

  discapacidad física, incluída la Parte Peticionaria, cuando hacerlo era



                                           17
         BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 18 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 18 of 50


  estructuralmente práctico.

          NO HACER ACCESIBLE UNA INSTALACIÓN ALTERADA

  43.   La Parte Peticionaria cree, y por tanto alega afirmativamente, que la Propiedad

  ha sido alterada (según el término "alteración" es definido por §§ 202.1, §202.3,

  202.4) después del 26 de enero de 1992. 28 CFR §36.403; 49 CFR §37.43.

  44.   La ADA también requiere que las instalaciones se alteren de forma tal que sea

  fácilmente accesible para las personas con discapacidad en la medida máxima

  posible. 42 U.S.C. § 12183 (a) (2).

  45.   La Parte Peticionada alteró la Propiedad de una manera que violó la ADA y

  que la hizo no fácilmente accesible al público con discapacidad física, incluyendo a

  la Parte Peticionaria.

                           BARRERAS NO ESTRUCTURALES:
                           POLÍTICAS Y PROCEDIMIENTOS

  46.   La ley ADA también requiere hacer modificaciones razonables en las

  políticas, prácticas o procedimientos, cuando es necesario para dar igual acceso a los

  servicios, bienes, privilegios o acomodos a las personas con discapacidades, a menos

  que la entidad pueda demostrar que hacer tales modificaciones alterarían

  fundamentalmente su naturaleza. 42 USC § 12182 (b) (2) (A) (ii).

  47.   Aquí, la Parte Peticionada violó la ley ADA al no hacer modificaciones

  razonables en sus políticas, prácticas o procedimientos en la Propiedad, cuando estas

  modificaciones son necesarias para permitir (sin alterar fundamentalmente la

  naturaleza del lugar de acomodo público) el igual acceso a los bienes, servicios,

  instalaciones, o acomodos.

  48.   La Parte Peticionada alega que la falta de eliminación de barreras ha sido a

  sabiendas, voluntaria e intencional porque:

          i.   Las barreras descritas aquí son claramente visibles y tienden a ser

               obvias incluso a un observador casual;



                                           18
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 19 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 19 of 50


        ii.   La Parte Peticionada jamás ha reconocido que el cumplimiento de ADA

              no es un esfuerzo de una sola vez, sino una obligación continua. Se han

              negado a eliminar barreras o crear alternativas para dar acceso;

       iii.   La Parte Peticionada es titular, arrendador, arrendatario y/o operador de

              la Propiedad, y como tal tiene control sobre las condiciones de la misma

              día a día. La Parte Peticionada ha tenido los medios y la capacidad

              financiera de hacer la remediación necesaria de las barreras de acceso,

              pero eso nunca le ha interesado.

       iv.    Los lugares de acomodo público tienen la obligación de ser accesibles.

              Existe una consecuencia si no lo hacen: se puede ser objeto de un

              procedimiento civil, ya sea iniciado por el gobierno federal, estatal o

              una persona privada. La Parte Peticionada decidió no ser proactiva y

              para proporcionar acceso por iniciativa propia. La Parte Peticionada

              asumió una actitud que se puede describir como "vamos a esperar, no

              hagamos nada, resolvemos si pasa algo". La ley ADA se firmó el 26 de

              julio de 1990 por el entonces presidente George H.W. Bush luego de

              que fuese aprobada mediante consenso bipartita. La Parte Peticionada

              no tiene excusas para haber evadido sus obligaciones legales, y

              tampoco el desconocimiento de la ley excusa sus consecuencias y

              cumplimiento.

        v.    La Parte Peticionada ignora las experiencias de las personas con

              discapacidades que no pueden comprar, realizar transacciones

              comerciales personales, visitar al médico o recrearse como la mayoría

              de las personas. Son muchos los lugares en todo Puerto Rico, como en

              la Propiedad de la Parte Peticionada, donde se han ignorado los

              requisitos razonables de la ley ADA. La ley ADA tiene la capacidad de

              hacer la diferencia entre la participación y la exclusión diaria.


                                           19
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 20 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 20 of 50


       vi.    La Parte Peticionada también ignora sus propias experiencias en otros

              lugares de acomodo público. Esto es, la Parte Peticionada ha visto que

              en otros lugares existen estacionamientos accesibles, baños accesibles,

              mostradores accesibles y muchos elementos más en cumplimiento, por

              lo que tenía y tiene conocimiento de cuáles son los accesos que se deben

              dar a las personas con discapacidades.

      vii.    La Parte Peticionada sabe que los permisos administrativos estatales y

              municipales no equivalen a cumplimiento con las leyes de accesibilidad

              aplicables. La Parte Peticionaria cree, y por tanto alguna, que algunos

              de los permisos municipales y estatales que tiene la Parte Peticionada

              para operar su lugar de acomodo público señalan expresamente que el

              permiso para operar el negocio no equivale a una certificación de

              cumplimiento con la ley ADA.

      viii.   Se cree, y por tanto se alega, que existen certificaciones de arquitectos,

              ingenieros, contratistas, gestores y empleados de gobierno donde se

              certificó de manera contraria a la realidad (potencialmente fraudulenta,

              sujeto a investigación y descubrimiento de prueba) que la propiedad

              cumplía con la reglamentación de la ley ADA con el propósito de

              diseñar, construir, alterar u operar la Propiedad en controversia en

              violación a la reglamentación federal. La Parte Peticionada no puede

              ampararse en actos impropios suyos o de terceros para justificar la

              operación continua de un lugar de acomodo público que viola la

              reglamentación federal aplicable.

       ix.    La Parte Peticionada no tiene obligación de dar una notificación por

              escrito de la falta de accesibilidad. Ninguna otra ley de derechos civiles

              permite que los comercios y lugares de acomodo público discriminen

              sin consecuencia hasta que las víctimas de la discriminación notifiquen


                                           20
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 21 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 21 of 50


           al negocio que se ha violado la ley. Si fuese un requisito dar

           "notificación" a la persona que viola derechos civiles, los lugares de

           acomódo público no serían proactivos en la eliminación de las barreras

           arquitectónicas. En su lugar, muchos asumirían una actitud de "mejor

           espero y resuelvo si alguien dice y prueba que me dio aviso de lo que

           es obvio que está mal". La ADA no coloca el peso de actuar en las

           personas con discapacidades que la ley busca proteger; el deber de ser

           proactivo lo tiene el lugar de acomodo público. Si fuese un requisito

           dar avisos al establecimiento, el costo de dar el aviso y probar que se

           dio el aviso va a recaer sobre la persona con discapacidades, quienes

           usualmente ya tienen capacidad financiera limitada. Por ejemplo, un

           aviso escrito por un lego probablemente resulte en una litigación

           extensiva y controversia de hecho sobre si ese aviso realmente se

           entregó a una persona con autoridad (como si fuese un emplazamiento),

           si se envió por correo a la dirección correcta (en un contexto donde

           muchos comercios operan de manera informal y sin direcciones

           postales) o controversias sobre si realmente se envió el escrito

           (forzando al discapacitado a asumir el costo de envío de cartas por

           correo certificado) o controversias interminables sobre si el aviso fue

           suficiente, especifico o completo. Los discapacitados encuentran

           múltiples barreras diariamente o no van a lugares porque saben que no

           son accesibles (contrario a una persona que no sufre accidentes de

           tránsito todos los días), de modo que los discapacitados, bajo el enfoque

           de dar "avisos" tendrían que invertir mucho dinero en enviar carta por

           correo certificado o entregar a la mano a persona con autoridad estos

           avisos. Requerir avisos evitaría que el tribunal se concentre en la

           sustancia del mandato federal, accesibilidad, y pondría escollos


                                       21
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 22 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 22 of 50


             procesales al ejercicio de los derechos.

       x.    Establecer y administrar un negocio requiere cumplimiento de muchas

             leyes y normas. Ese es el costo de hacer negocios. Quien decide operar

             un lugar de acomodo público, tiene que cumplir con las leyes aplicables

             desde el día uno. Actúa de manera a sus propios actos quien decide

             operar un lugar de acomodo público que desde el día uno excluye o

             limita el acceso a las personas con discapacidades. Es impensable que

             se busque retrasar (mediante requerir "avisos") o eliminen las

             consecuencias para las pequeñas o grandes empresas que no paguen

             impuestos o no cumplan con los códigos de salubridad y

             seguridad. Violar los derechos de las personas con discapacidad no

             debe tratarse de manera diferente. También es inaceptable que se

             requiera cumplimiento a las "grandes" empresas y no a las medianas o

             pequeñas (o viceversa) o que se requiera cumplimiento dependiente del

             lugar de incorporación de la compañía o dependiendo del originen

             nacional o raza de los dueños o accionista de la compañía o empresa.

       xi.   Hay grandes esfuerzos federales para educar a los dueños de negocios

             sobre sus obligaciones de la ADA, incluido el sitio web detallado del

             Departamento de Justicia de los Estados Unidos sobre cumplimiento

             con ADA (ada.gov), la línea directa del Departamento de Justicia,

             materiales de asistencia técnica extensa del Departamento de Justicia y

             los diez centros regionales ADA financiados por el gobierno federal

             que proporcionan recursos a profundidad y capacitación en todos los

             estados ( adata.org ). Sin embargo, la Parte Peticionada no ha hecho

             ningún esfuerzo significativo y proactivo para cumplir con la ADA.

      xii.   A base del incumplimiento histórico y nivel de incumplimiento, se cree

             que la Parte Peticionada jamás ha reconocido que los estándares de


                                         22
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 23 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 23 of 50


              accesibilidad de ADA son extremadamente importantes. No son

              detalles menores o reglas exigentes, sino más bien, son esenciales para

              garantizar la verdadera accesibilidad. Una puerta que es demasiado

              estrecha puede ser la diferencia entre acceder a un negocio o no. Un

              baño con un espacio muy pequeño puede hacer la diferencia entre usar

              o no un baño. Dicho esto, es importante señalar que para imponer

              responsabilidad bajo la ley ADA, la barrera no necesita excluir

              completamente a la Parte Peticionaria de entrar o usar la

              instalación; solo necesita interferir con el disfrute pleno e igual de la

              Parte Peticionaria. La ADAAG establece estándares técnicos

              requeridos para que haya un "disfrute pleno e igualitario". Por eso, si

              una barrera viola el ADAAG y dicha barrera se relaciona con la

              discapacidad de la Parte Peticionaria, el igual y completo acceso se ve

              menoscabado, lo que constituye discriminación bajo la ADA.

      xiii.   Se sabe que las personas con discapacidad experimentan una pérdida

              de dignidad, independencia, personalidad y orgullo asociados con la

              segregación y la falta de acceso a alojamientos públicos. Beyond the

              Price Tag: An Economic Analysis of Title III of the Americans with

              Disabilities Act, 20 Kan. J. L. & Pub. Pol’y 58, 76, 85 (Fall 2010). Las

              barreras de acceso y la segregación crean estigma social y socava los

              sentimientos de autoestima e independencia de las personas con

              discapacidad. Stacey Menzel Baker, Jonna Holland and Carol

              Kaufman- Scarborough, How Consumers with Disabilities Perceive

              “Welcome” in Retail Servicescapes: A Critical Incident Study, 23 J. of

              Serv. Marketing 160, 167-168 (2007). Las barreras también causan que

              las personas con discapacidad tengan una reacción general negativa a

              todo el entorno minorista, y experimentar miedo e incomodidad en ese


                                          23
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 24 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 24 of 50


             ambiente. Carol Kaufman-Scarborough, Reasonable Access for

             Mobility-Disabled Persons is More Than Widening the Door, 75 J. of

             Retailing 479, 483, 494 (1999). Véase además, The Routledge

             Handbook of Designing Public Spaces for Young People: Processes,

             Practices and Policies for Youth Inclusion (2020) (discutiendo el

             concepto de acceso a una experiencia sustancialmente similar, más allá

             del acceso físico, desde una perspectiva científica); Moreno Llopis,

             Beatriz. La arquitectura al servicio de la discapacidad funcional. Diss.

             2020; Cruz, Vanessa Vianna, et al. "Accessibility barriers for people

             with disabilities or reduced mobility: an integrative review." Research,

             Society and Development 9.4 (2020): 168943053; Carol Kaufman-

             Scarborough and Stacey Menzel Baker, Do People with Disabilities

             Believe the ADA Has Served Their Consumer Interests?, 39 J. of

             Consumer Aff. 1, 24 (Summer 2005); Baker, Stacey Menzel, Jonna

             Holland, and Carol Kaufman‐Scarborough. How consumers with

             disabilities perceive “welcome” in retail servicescapes: a critical

             incident study. Journal of Services Marketing (2007); Realm, Public.

             Experiential Accessibility. La inaccesibilidad en la web también

             constituye también unos de los grandes retos modernos. Cohen, Alex

             H., Jorge E. Fresneda, and Rolph E. Anderson. What Retailers Need To

             Understand About Website Inaccessibility And Disabled Consumers:

             Challenges And Opportunities. Journal of Consumer Affairs.

      xiv.   La Parte Peticionaria rechaza con vehemencia argumentos de que hacer

             valer la ley ADA de manera privada es ilegítima. La ley debe cumplirse

             independientemente que el lugar de acomodo público sea una entidad

             pequeña, mediana o grande. La Ley ADA no permite discriminar a unos

             sí y a otros no. La prohibición de discriminen es absoluta y aplica a


                                         24
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 25 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 25 of 50


             todos por igual. No se hace distinción por origen social, nacional,

             ciudadanía o residencia legal de quien opera un lugar de acomodo

             público, sea una persona natural o jurídica. Cumplir con los estándares

             de accesibilidad física de la ADA requiere que los dueños de negocios

             tomen      medidas      proactivas   y,   a    menudo,     incurrir   en

             costos. Desafortunadamente, en este caso, la ley ni la posibilidad de ser

             objeto de una acción civil (de parte del gobierno o privada) fue

             suficiente incentivo para que se diera un cumplimiento voluntario. La

             ADA no fue suficiente para convencer a la Parte Peticionada a cumplir

             con la ley y el objetivo de esta Petición es procurar que finalmente se

             cumpla el mandato de ley.

                         SEGUNDA CAUSA DE ACCIÓN
                        REHABILITATION ACT DE 1973
                        (Sección 504, 29 U.S.C. § 701 et seq.)

    49. Se incorporan todos los párrafos anteriores por referencia.

    50. La Sección 504 dispone: "No otherwise qualified individual with a disability

       in the United States . . . shall, solely by reason of her or his disability, be

       excluded from the participation in, be denied the benefits of, or be subjected

       to discrimination under any program or activity receiving Federal financial

       assistance . . . ." 29 U.S.C. § 794(a).

    51. La Parte Peticionaria es una persona protegida por la Sección 504 ya que es

       una persona con una discapacidad, según.

    52. La Parte Peticionaria es una persona elegible para recibir los beneficios y

       servicios que se hacen disponibles al público en la Propiedad.

    53. El CARES Act autoriza a la Small Business Administration (SBA) a proveer

       asistencia económica temporera a organizaciones elegibles. Específicamente,

       la Sección 1102 del CARES Act estableció el programa conocido como

       Paycheck Protection Program (PPP), que amplió la autoridad de SBA para


                                           25
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 26 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 26 of 50


       garantizar prestamos bajo la sección 7(a) del Small Business Act. La Sección

       1110 del CARES Act amplió a su vez la autoridad de SBA para distribuir

       prestamos conocidos como Injury Disaster Loans (EIDL) bajo la Sección

       7(b)(2) del Small Business Act. En resumen, esto significa que se pueden

       tomar un préstamo que luego no se tiene que repagar.

    54. Por supuesto, el recibo directo de fondos federales supone unas obligaciones

       para los beneficiarios. Por ejemplos, múltiples leyes de derechos civiles

       imponen obligaciones a las personas que reciben fondos federales. Entre ellas,

       el Titulo VI de la Ley de Derechos Civiles de 1964 y, en lo aquí relevante, la

       Sección 504 del Rehabilitation Act, que prohíbe el discrimen por razón de

       discapacidad. De igual manera, la reglamentación de la SBA también le

       prohíbe a entidades que reciben fondos federales discriminar a base de ciertas

       categorías protegidas, incluyendo "handicap" o impedimento. 13 C.F.R.

       Sección 112 que implementa el título VI; 13 C.F.R. Sección 117, que

       implementa la Age Discrimination Act; of 13 C.F.R. Sección 113, Subparte

       A. Por mandato reglamentario, las entidades que reciben fondos federales

       tienen una obligación de mantener récords y producir reportes de

       cumplimiento con estos requisitos cuando ello sea solicitado; deben también

       permitir el acceso a estos récords y a las facilidades. Las personas también

       pueden hacer querellas con la SBA, y si la investigación refleja

       incumplimiento con los requerimientos aplicables, la SBA puede suspender

       los beneficios, acelerar el repago de la deuda o requerir la devolución de los

       fondos federales.

    55. La Sección 504 dispone: "No otherwise qualified individual with a disability

       in the United States . . . shall, solely by reason of her or his disability, be

       excluded from the participation in, be denied the benefits of, or be subjected

       to discrimination under any program or activity receiving Federal financial


                                          26
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 27 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 27 of 50


       assistance . . .." 29 U.S.C. § 794(a).

    56. La Parte Demandante es una persona protegida por la Sección 504 ya que es

       una persona sustancialmente limitada en su capacidad de movimiento al

       presente y también para eso del 29 de julio de 2020 y para eso del 21 de enero

       de 2020.

    57. La Parte Demandante es una persona elegible para recibir los beneficios y

       servicios que se hacen disponibles al público en la Propiedad.

    58. Durante el pasado año, y al presente, la Parte Demandada y la Propiedad

       recibió fondos federales como parte de sus programas y actividades. Estos

       fondos federales, entre otros, a base de los fondos del CARES Act y el PPP

       antes discutidos. Se cree, y será objeto de descubrimiento de prueba, que

       también se han recibido fondos federales de otras fuentes y programas

       federales.

    59. Durante los pasados cuatro años, y también durante el pasado pasado año, la

       Parte Peticionada y la Propiedad, operó un programa o actividad cubierto por

       la Rehabilitation Act y también recibió fondos federales como parte de sus

       programas y actividades.

    60. La conducta de la Parte Peticionada descrita en esta alegación violó los

       derechos de la Parte Peticionaria bajo la Rehabilitation Act al excluir a la Parte

       Demandante o negarle beneficios solamente por razón de su discapacidad.

    61. La conducta de la Parte Peticionada demuestra una indiferencia deliberada

       hacia los derechos de la Parte Demandante porque la Parte Demandada sabía

       o debía saber de sus obligaciones legales bajo la legislación federal, más

       ignoró las misma de manera consciente.

    62. La Parte Peticionaria sufrió angustia emocional y daños debido a la violación

       de la Rehabilitation Act por parte de la Parte Demandada.

    63. De conformidad con la Sección 505 de la Rehabilitation Act, la Parte


                                           27
           BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 28 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 28 of 50


           Demandante tienen derecho a una compensación por sus daños, costas, gastos

           de litigio y honorarios de abogado.

        64. Conforme a lo resulto por el Tribunal Supremo de los Estados Unidos en

           Uzuegbunam v. Preczewski, 592 U.S. ___ (2021), 2021 WL 850106 (March

           8, 2021),6 se solicita la imposición de daños nominales. En Uzuegbunam, se

           le prohibió a un estudiante predicar en el campus de la Universidad de Georgia

           cuando este era estudiante. En una decisión de 8-1 en Uzuegbunam, el

           Tribunal Supremo de los Estados Unidos concluyó que Chike Uzuegbunam

           podía reclamar daños nominales al Georgia Gwinnett College, aun cuando la

           universidad cambió su política discriminatoria en respuesta a la acción civil

           incoada por este.     El juez Clarence Thomas fue el autor de la opinión

           mayoritaria y los jueces Samuel Alito, Stephen Breyer, Amy Coney Barrett,

           Neil Gorsuch, Elena Kagan, Brett Kavanaugh y Sonia Sotomayor también se

           unieron a la opinión mayoritaria, que puso fin a la práctica de "tactical

           mootness" en el contexto de las causas de acción federal. Esta práctica consiste

           en alegar que una violación de derechos se ha tornado académica con el fin

           luego solicitar la desestimación de la totalidad de la demanda. Si bien un

           reclamo de interdicto puede tornarse académico si se cumplen todos los

           requisitos de la doctrina y sus excepciones, el reclamo de todas maneras puede

           quedarse vivo mediante un reclamo de daños nominales. Los daños nominales

           representan una victoria concreta para el reclamante y sirven además como

           base para determinar quién es la parte prevaleciente en el procedimiento civil.

           En este caso, se solicita la imposición de daños nominales bajo la (i) ADA y

           (ii) bajo la Rehabilitation Act.

                                          REMEDIO




  6
      Ver https://www.supremecourt.gov/opinions/20pdf/19-968_8nj9.pdf

                                                28
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 29 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 29 of 50


  POR TODO LO CUAL, la Parte Peticionaria muy respetuosamente solicita los

  siguientes remedios legales:

     A. Una sentencia declaratoria disponiendo que la parte Peticionada ha violado

        los requisitos de la Rehabilitation Act de 1973 y el Título III de la ADA y la

        reglamentación de implementación relevante de la ADA; y que la Propiedad

        no es completamente accesible y utilizable de manera independiente para

        personas con movilidad limitada como la Parte Peticionaria;

     B. Un interdicto estatuario permanente de conformidad con 42 USC § 12188 (a)

        (2) y 28 CFR § 36.504 (a) que ordene a la Parte Peticionada a que tome todos

        los pasos necesarios para eliminar las barreras arquitectónicas descritas

        anteriormente y para que sus instalaciones cumplan con los requisitos

        establecidos en la ADA y sus reglamentos de implementación, para que sus

        instalaciones sean totalmente accesibles a, y de forma independiente, por

        personas con movilidad limitada, y que además ordene que el tribunal retendrá

        jurisdicción por un período para supervisar que la Parte Peticionada cumpla

        con los requisitos relevantes de la ADA y para asegurarse de que la Parte

        Peticionada haya adoptado y siga una política institucional que de hecho haga

        que la Parte Peticionada permanezca totalmente en cumplimiento con la ley;

     C. En caso de que la Parte Peticionada continúe su condición discriminatoria, se

        solicita de conformidad con 42 USC § 12188 (a) (2) y 28 CFR § 36.504 que

        se ordene el cierre y clausura de la Propiedad como medida para detener la

        condición discriminatoria hasta tanto la Parte Peticionada haya acreditado de

        manera fehaciente a satisfacción del tribunal que se ha eliminado el discrimen;

     D. Daños compensatorios al amparo de la Rehabilitation Act.

     E. Daños nominales al amparo de la Rehabilitation Act y la ADA, según resulto

        Uzuegbunam v. Preczewski, 592 U.S. ___ (2021);

     F. Pago de los costos de la acción y gastos de litigio, de conformidad con 42


                                           29
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 30 de 30
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 30 of 50


       USC § 12205;

    G. Pago de honorarios razonables de abogados no bajo las Reglas de

       Procedimiento Civil de Puerto Rico, sino de conformidad con lo dispuesto en

       42 U.S.C. § 12205 y 28 CFR § 36,505 y su jurisprudencia vinculante

       interpretativa y;

    H. La provisión de cualquier otro remedio que sea justo y propio.

  SOMETIDO RESPETUOSAMENTE.

  Hoy 17 de mayo de 2021


                                       f/José Carlos Vélez Colón
                                       LIC. JOSÉ CARLOS VÉLEZ COLÓN
                                        R.U.A. NÚM.: 18913
                                       JVELEZ@VELEZLAWGROUP.COM

                                       421 AVE MUÑOZ RIVERA #205
                                       SAN JUAN, PR 00918

                                       TEL.: (787) 599-9003
                                       FAX: N/A

                                       Abogado de la Parte Peticionaria




                                         30
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 1 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 31 of 50


                                   ANEJO A
   El Anejo A es una alegación suplementaria que es producto de una
   investigación realizada por el señor Faustino Betancourt durante su última visita
   a la Propiedad.

   Las imágenes que se presentan a continuación constatan el estado histórico de
   las instalaciones de Party City.

   Cada imagen tiene al pie una referencia a la dirección aproximada de la acera,
   sus coordenadas aproximadas, una descripción de lo que muestra la imagen, así
   cómo una descripción sobre porque estás condiciones constituyen violaciones a
   la ley ADA.

   Cada una de los aspectos aquí señaladas está en controversia.

   Las imágenes son a su vez una muestra representativa del estado en el que se
   encuentran las instalaciones de Party City.

   En este procedimiento civil, están en controversia todas las instalaciones de la
   estación de Party City que tienen una configuración inconsistente con el derecho
   aplicable.

      - En primer lugar esta imagen da cuenta del lugar exacto donde se ubica la
        Propiedad Cuestionada:




                                          1
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 2 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 32 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que en cuanto a estacionamientos, no
                                          se cumple el requisito de que al
                                          menos un estacionamiento que
                                          cumpla con las especificaciones
                                          técnicas y dimensiones de la categoría
                                          "van", ademas que, no hay el número
                                          requerido       de    estacionamientos
                                          accesibles.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      2
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 3 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 33 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que la configuración y dimensiones
                                          de los espacios adyacentes a los
                                          estacionamientos es sustancialmente
                                          inconsistente con los requisitos de la
                                          reglamentación aplicable, además la
                                          ruta de acceso hacia la entrada
                                          accesible desde los estacionamientos
                                          no tiene 36" pulgadas de ancho

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      3
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 4 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 34 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que el estacionamiento no recibe un
                                          mantenimiento adecuado para que se
                                          mantenga en "condición operable", ya
                                          que como se evidencia en la parte
                                          central izquierda de la imagen hay
                                          huecos que dificultan la movilidad
                                          dentro del parqueadero. Además que
                                          la configuración y dimensiones de los
                                          estacionamientos     accesibles     es
                                          sustancialmente inconsistente con los
                                          requisitos      de    reglamentación
                                          aplicable. así mismo se evidencia que
                                          el posicionamiento de la rotulación de
                                          los        estacionamientos         es
                                          sustancialmente inconsistente con la
                                          reglamentación aplicable.

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      4
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 5 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 35 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que en cuanto al lavamanos, el
                                          espacio alrededor del lavamanos es
                                          sustancialmente inconsistente con la
                                          reglamentación aplicable.

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      5
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 6 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 36 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que hay mostradores donde se espera
                                          que la persona alcance por iniciativa
                                          propia (self-service) materiales,
                                          objetos, bienes o informacion que
                                          están disponibles para todas las
                                          personas, pero esos materiales,
                                          objetos o bienes están fuera de
                                          alcance ya que están ubicados a más
                                          de 48" del suelo y el mostrador es
                                          sustancialmente incompatible con los
                                          requisitos de la reglamentación
                                          aplicable.

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      6
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 7 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 37 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que se provee un baño para una
                                          persona a la vez, y la puerta abre hacia
                                          adentro del cuarto, pero el área
                                          adyacente al inodoro no tiene el
                                          espacio de 30" x 48" adyacente a la
                                          puerta. Ademas que la puerta
                                          contiene un mecanismo que requiere
                                          girar la muñeca, siendo esta una
                                          barrera conforme a la ley aplicable.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      7
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 8 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 38 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que los baños que no son accesibles
                                          carecen de la rotulación que exige la
                                          reglamentación aplicable.

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      8
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 9 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 39 of 50




    DIRECCION:                             C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405855299918414, -
                                          66.105273961376

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que en cuanto al área del inodoro, el
                                          espacio provisto alrededor del
                                          inodoro         es      sustancialmente
                                          inconsistente con la reglamentación
                                          aplicable.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      9
      BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 10 de 10
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 40 of 50




    DIRECCION:                          C-22 González Giusti, San Patricio,
                                       Guaynabo, 00968, Puerto Rico
    COORDENADAS:                        18.405855299918414, -
                                       66.105273961376

    DECRIPCION:                        En la imagen arriba se puede verificar
                                       que el secador de manos esta a una
                                       altura mayor a la establecida por la
                                       ley aplicable.
    BARRERAS                            Estas condiciones dificultarian la
                                       ambulación de una persona que
                                       utilice silla de rueda, andador, bastón
                                       o que tenga dificultad de movilidad.
                                       Obstruyendo el disfrute de los bienes
                                       o beneficios ofrecidos por la
                                       Propiedad.




                                     10
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 1 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 41 of 50


                                   ANEJO B
   El Anejo B es una alegación suplementaria que es producto de una
   investigación realizada conforme a la Regla 9.1 de las Reglas de Procedimiento
   Civil de Puerto Rico, la cual impone un deber de investigación razonable a todos
   los abogados.

   Las imágenes que se presentan a continuación constatan el estado histórico de
   las instalaciones de Party City.

   Cada imagen tiene al pie una referencia a la dirección aproximada de la acera,
   sus coordenadas aproximadas, una descripción de lo que muestra la imagen, así
   cómo una descripción sobre porque estás condiciones constituyen violaciones a
   la ley ADA.

   Cada una de los aspectos aquí señaladas está en controversia.

   Las imagenes son a su vez una muestra representativa del estado en el que se
   encuentran las instalaciones de Party City.

   En este procedimiento civil, están en controversia todas las instalaciones de
   Party City que tienen una configuración inconsistente con el derecho aplicable.




                                          1
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 2 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 42 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que hay mostradores donde se espera
                                          que la persona alcance por iniciativa
                                          propia (self-service) materiales,
                                          objetos o bienes que están disponibles
                                          para todas las personas, pero esos
                                          materiales, objetos o bienes están
                                          fuera de alcance ya que están
                                          ubicados a más de 48" del suelo y el
                                          mostrador      es     sustancialmente
                                          incompatible con los requisitos de la
                                          reglamentación aplicable.

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      2
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 3 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 43 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que los pasillos, góndolas, filas o
                                          caminos --ya sea para mirar los
                                          productos, acceder áreas de servicios,
                                          áreas de venta o pago, o cada tipo de
                                          mostrador de servicio y venta-- no
                                          tienen un espacio de al menos 36" que
                                          permita la movilidad adecuada dentro
                                          de la Propiedad de manera
                                          sustancialmente inconsistente con la
                                          reglamentación aplicable.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      3
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 4 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 44 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que hay mostradores donde se espera
                                          que la persona alcance por iniciativa
                                          propia (self-service) materiales,
                                          objetos, bienes o informacion que
                                          están disponibles para todas las
                                          personas, pero esos materiales,
                                          objetos o bienes están fuera de
                                          alcance ya que están ubicados a más
                                          de 48" del suelo y el mostrador es
                                          sustancialmente incompatible con los
                                          requisitos de la reglamentación
                                          aplicable.

    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      4
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 5 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 45 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que los pasillos, góndolas, filas o
                                          caminos --ya sea para mirar los
                                          productos, acceder áreas de servicios,
                                          áreas de venta o pago, o cada tipo de
                                          mostrador de servicio y venta-- no
                                          tienen un espacio de al menos 36" que
                                          permita la movilidad adecuada dentro
                                          de la Propiedad de manera
                                          sustancialmente inconsistente con la
                                          reglamentación aplicable.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      5
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 6 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 46 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que los pasillos, góndolas, filas o
                                          caminos --ya sea para mirar los
                                          productos, acceder áreas de servicios
                                          o cada tipo de mostrador de servicio y
                                          venta-- no tienen un espacio de al
                                          menos 36" que permita la movilidad
                                          adecuada dentro de la Propiedad de
                                          manera sustancialmente inconsistente
                                          con la reglamentación aplicable.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      6
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 7 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 47 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que como es comun en la Propiedad
                                          los pasillos no tienen almenos 36”
                                          para garantizar la circulacion por el
                                          lugar.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      7
       BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 8 de 8
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 48 of 50




    DIRECCION:                            C-22 González Giusti, San Patricio,
                                          Guaynabo, 00968, Puerto Rico
    COORDENADAS:                           18.405733140017837, -
                                          66.10518813100234

    DECRIPCION:                           En la imagen arriba se puede verificar
                                          que el estacionamiento contiene
                                          huecos, lo cual representa una barrera
                                          para circular por el estacionamiento,
                                          ademas        la    configuración     y
                                          dimensiones        de los      espacios
                                          adyacentes a los estacionamientos es
                                          sustancialmente inconsistente, asi
                                          mismo y se evidencia que el
                                          estacionamiento carece de rotulacion
                                          y demarcacion adecuada.
    BARRERAS                               Estas condiciones dificultarian la
                                          ambulación de una persona que
                                          utilice silla de rueda, andador, bastón
                                          o que tenga dificultad de movilidad.
                                          Obstruyendo el disfrute de los bienes
                                          o beneficios ofrecidos por la
                                          Propiedad.




                                      8
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 1 de 2
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 49 of 50


                                  ANEJO C
   El Anejo C es una alegación suplementaria dentro del cual se relaciona el
   documento oficial que acredita al señor Faustino Betancourt como beneficiario
   de los privilegios otorgados por el Departamento de Transportación y Obras
   Públicas del Gobierno de Puerto Rico:




                                         1
        BY2021CV01882 17/05/2021 05:46:10 pm Entrada Núm. 1 Página 2 de 2
Case 3:21-cv-01351-ADC Document 1-1 Filed 07/30/21 Page 50 of 50


   El Departamento de Transportación y Obras Públicas del Gobierno de Puerto
   Rico (DTOP) ha expedido para beneficio del señor Betancourt Colón un rótulo
   removible de personas con impedimento físico, de modo que el señor
   Betancourt Colón pueda utilizar el rótulo para estacionarse en estacionamientos
   identificados como accesibles o "de impedido". El rótulo removible no tiene
   que ser utilizado en un vehículo especifico ni tiene que ser utilizado en un
   vehículo de motor inscrito a favor del señor Betancourt Colón.
   El señor Betancourt Colón tiene derecho a utilizar el rótulo removible expedido
   por DTOP en cualquier vehículo, ya sea uno propio, un familiar, un amigo o un
   vehículo que haya abordado de manera incidental, así mismo tiene derecho legal
   a utilizar estacionamientos designados como accesibles o "de impedidos" en
   esta jurisdicción sin importar el vehículo de motor en el que se encuentre
   abordo.




                                          2
